Title: Proclamation for Deserters from the Virginia Line, 29 August 1780
From: Washington, George
To: 


                        
                             29 August 1780
                        
                        Whereas many Soldiers belonging to the Battalions raised by the Commonwealth of Virginia to serve in the
                            Continental Army, have deserted from them, and the Honourable the General Assembly of the said Commonwealth apprehending
                            that many of them, sensible of their folly and wickedness in violating their faith and Oaths, in dishonourably abandoning
                            the cause of their Country by desertion, would gladly be restored to the favour of their fellow Citizens, by a speedy
                            return to their duty during the War, or for a certain time over and above their several engagements, were it not for the
                            fear of an ignominious punishment, were pleased by an Act passed at their last Session, entitled "An Act the more
                            effectually to prevent and punish desertion" which was published.
                        "to proclaim pardon to all Deserters from the Virginia line of the Continental Army, who should within Two
                            Months after the publication of the said Act return to their several Companies; if on land, and if at Sea, within Two
                            Months after their return, and serve during the War, if so engaged, and if otherwise should serve Two Years over and above
                            the time for which he or they engaged."
                        Therefore to quiet the minds of all such Deserters and to prevent all appearance of excuse to Any who shall
                            dare to reject the pardon and indemnification requested and offered by the said Act I do hereby proclaim and grant a full
                            pardon to all such as have already surrendered themselves to any Continental Officer in the said Commonwealth (their
                            Companies being in captivity) on the terms contained in the said Act, and also to all such as shall hereafter surrender
                            themselves at Chesterfield or Fredericksburg in the said Commonwealth, to Brigadier General Muhlenberg or any other
                            Continental Officer on the terms of service and within the times prescribed by the same, having regard to their being on
                            land or at Sea as is therein mentioned.
                        And Whereas it has been suggested to me that many Soldiers made prisoners in the course of the War, and who
                            have escaped, have most unjustifiably affected to consider themselves entirely discharged from service by their captivity
                            and escape, though the terms of their inlistments were not expired and have accordingly returned to their homes, I have
                            thought it proper hereby to give notice to all such in said Commonwealth, under this discription, if any such there be,
                            that they are to repair to Fredericksburg or Chesterfield by the last day of October and surrender themselves to a
                            Continental Officer under pain of being treated as Deserters, if they fail to do it, and serve according to the terms of
                            their respective inlistments; and where these were for a shorter period than during the War, they are moreover to make
                            good the time they have unlawfully absented themselves. Given under my hand and Seal at Head Quarters in Jersey this 29th
                            day of Augt A.D. 1780.
                        
                            G. Washington
                            By His Excellency’s command.
                        
                    